                Case 20-12602-BLS             Doc 64-3       Filed 10/26/20       Page 1 of 7




                             IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
RED REEF ALTERNATIVE INVESTMENTS, LLC and                                )   Case No. 20-12602 (BLS)
EMERGENT CAPITAL, INC.,1                                                 )
                                                                         )   Jointly Administered
                                   Debtors.                              )
                                                                         )

    DECLARATION OF RICHARD M. PACHULSKI IN SUPPORT OF APPLICATION
     PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE, RULE 2014
      OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND LOCAL
          RULE 2014-1 FOR AUTHORIZATION TO EMPLOY AND RETAIN
    PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTORS
     AND DEBTORS IN POSSESSION EFFECTIVE AS OF THE PETITION DATE

                  I, RICHARD M. PACHULSKI, ESQUIRE, declare under penalty of perjury as

follows:

                  1.          I am a partner in the law firm of Pachulski Stang Ziehl & Jones LLP

(“PSZ&J” or the “Firm”), located at 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA

90067, and have been duly admitted to practice law in the United States District Court for the

Central District of California. This Declaration is submitted in support of the Debtors’

Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules

of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ and Retain

Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtors and Debtors in Possession




1  The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.




DOCS_SF:102743.1 23629/001
                  Case 20-12602-BLS              Doc 64-3       Filed 10/26/20        Page 2 of 7




Effective as of the Petition Date (the “Application”), which is being submitted concurrently
             2
herewith.

                   2.          Neither I, PSZ&J, nor any partner, of counsel or associate thereof,

insofar as I have been able to ascertain, has any connection with the above-captioned debtors (the

“Debtors”), their creditors or any other parties in interest herein, or their respective attorneys,

except as set forth below.

                   3.          PSZ&J previously represented certain subsidiaries of the Debtors,

Lamington Road Designated Activity Company, White Eagle General Partner, LLC, and White

Eagle Asset Portfolio, LP, in prior bankruptcy proceedings.

                   4.          The Debtors may retain other professionals after the date hereof (the

“Petition Date”). PSZ&J has previously worked and will continue to work with these referenced

professionals on various representations, at times representing the same parties and at other times

representing parties with similar interests or parties with adverse interests.

                   5.          PSZ&J represents many committees whose members may be creditors in

the Debtors’ chapter 11 cases. However, PSZ&J is not representing any of those entities in these

cases and will not represent any members of the committees it currently represents in any claims

that they may have collectively or individually against the Debtors.

                   6.          PSZ&J is a “disinterested person” as that term is defined in

section 101(14) of title 11 of the United States Code (the “Bankruptcy Code”) in that PSZ&J, its

partners, of counsel and associates:

2
    Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.


                                                           2
DOCS_SF:102743.1 23629/001
                Case 20-12602-BLS           Doc 64-3     Filed 10/26/20     Page 3 of 7




         a.       are not creditors, equity security holders or insiders of the Debtors;
         b.       are not and were not, within 2 years before the date of the filing of the petition, a
                  director, officer or employee of the Debtors; and
         c.       do not have an interest materially adverse to the interest of the estates or of any
                  class of creditors or equity security holders, by reason of any direct or indirect
                  relationship to, connection with, or interest in, the Debtors, or for any other
                  reason.

                  7.         To the best of my knowledge, neither I, nor any partner or associate of

PSZ&J, insofar as I have been able to ascertain, has any connection with the U.S. Trustee or any

person employed in the office of the U.S. Trustee or any Bankruptcy Judge currently serving on

the United States Bankruptcy Court for the District of Delaware.

                  8.         PSZ&J received payment from Emergent Capital, Inc. during the year

prior to the Petition Date in the amount of $598,964 in connection with its representation of the

Debtors. PSZ&J is current as of the Petition Date, but has not yet completed a final

reconciliation of its prepetition fees and expenses. Upon final reconciliation of the amount

actually expended prepetition, any balance remaining from the prepetition payment to PSZ&J

will be credited to the Debtors and utilized as PSZ&J’s retainer to apply to postpetition fees and

expenses pursuant to the compensation procedures approved by this Court in accordance with the

Bankruptcy Code. In addition, PSZJ is holding $150,000 received from Imperial Finance on

retainer in the Firm’s trust account.

                  9.         Bankruptcy Rule 2014 requires that an application for employment

under section 327 disclose all connections with the Debtors, the estates, the professionals and the

Office of the Trustee. PSZ&J, therefore, discloses its known connections herein.




                                                    3
DOCS_SF:102743.1 23629/001
                Case 20-12602-BLS                 Doc 64-3     Filed 10/26/20   Page 4 of 7




                  10.             PSZ&J and certain of its partners, of counsel and associates may have in

the past represented, and may currently represent and likely in the future will represent, creditors

of the Debtors in connection with matters unrelated to the Debtors and these cases. At this time,

PSZ&J is not aware of any other adverse interest or other connection with the Debtors, their

creditors, the U.S. Trustee or any party-in-interest herein in the matters upon which PSZ&J is to

be retained. Upon further and continuing review of lists of all creditors and interested parties,

PSZ&J will make any further disclosures as may be appropriate.

                  11.             PSZ&J intends to apply for compensation for professional services

rendered in connection with this chapter 11 case, subject to approval of this Court and in

compliance with applicable provisions of the Bankruptcy Code, on an hourly basis, plus

reimbursement of actual, necessary expenses and other charges incurred by PSZ&J. The Firm’s

allowed fees will be paid by Imperial Finance & Trading, LLC, a non-Debtor wholly owned

subsidiary of Debtor Emergent Capital, Inc. The current standard hourly rates of PSZ&J’s

professionals are:
                             a.        Partners                $725.00 to $1,495.00
                             b.        Of Counsel              $650.00 to $1,125.00
                             c.        Associates              $625.00 to $650.00
                             d.        Paraprofessionals       $350.00 to $450.00


                  12.             The hourly rates set forth above are PSZ&J’s standard hourly rates for

work of this nature and are subject to periodic adjustment. These rates are set at a level designed

to fairly compensate PSZ&J for the work of its attorneys and paralegals and to cover fixed and

routine overhead expenses. It is PSZ&J’s policy to charge its clients in all areas of practice for


                                                           4
DOCS_SF:102743.1 23629/001
                Case 20-12602-BLS          Doc 64-3     Filed 10/26/20     Page 5 of 7




all other expenses incurred in connection with the clients’ cases. The expenses charged to clients

include, among other things, conference call and telecopier toll and other charges, mail and

express mail charges, special or hand delivery charges, document retrieval charges,

photocopying charges, charges for mailing supplies (including, without limitation, envelopes and

labels) provided by PSZ&J to outside copying services for use in mass mailings, travel expenses,

expenses for “working meals,” computerized research, transcription costs, as well as non-

ordinary overhead expenses such as secretarial and other overtime. PSZ&J will charge the

Debtors for these expenses in a manner and at rates consistent with charges made generally to

PSZ&J’s other clients and in compliance with this Court’s rules.

                  13.        Pursuant to the Appendix B Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under United States Code by Attorneys in

Larger Chapter 11 Cases (the “2013 UST Guidelines”), the Firm makes certain disclosures

herein.

                  14.        Pursuant to Part D1 of the 2013 UST Guidelines, PSZ&J is seeking

employment as counsel for the Debtors under section 327 of the Bankruptcy Code and it hereby

provides the following responses set forth below:

Questions required by Part       Answer:                             Further explanation:
D1 of 2013 UST Guidelines:
Did you agree to any             No.                                 N/A
variations from, or alternatives
to, your standard or customary
billing arrangements for this
engagement?
Do any of the professionals      No.                                 N/A
included in this engagement
vary their rate based on the
geographic location of the

                                                    5
DOCS_SF:102743.1 23629/001
                Case 20-12602-BLS          Doc 64-3     Filed 10/26/20     Page 6 of 7




Questions required by Part           Answer:                           Further explanation:
D1 of 2013 UST Guidelines:
bankruptcy case?
If you represented the client in     PSZ&J represented the client      None.
the 12 months prepetition,           in the 12 month period
disclose your billing rates and      prepetition. During such
material financial terms for the     representation, the billing rates
prepetition engagement,              for PSZ&J remained the same
including any adjustments            as the billing rates disclosed in
during the 12 months                 the Application, except for
prepetition. If your billing         regular annual adjustments.
rates and material financial         The material financial terms
terms have changed post-             for the prepetition engagement
petition, explain the difference     remained the same as the
and reasons for the difference.      engagement was hourly-based.

                                     The billing rates and material
                                     financial terms for the post-
                                     petition period remain the
                                     same as the prepetition period.
                                     The standard hourly rates of
                                     PSZ&J are subject to periodic
                                     adjustment in accordance with
                                     the Firm’s practice.
Has your client approved your        Yes. Client has approved          In accordance with the 2013
respective budget and staffing       budget and staffing plan for      UST Guidelines, the budget
plan, and, if so, for what           approximately the first 13        may be amended as necessary
budget period?                       weeks of the case.                to reflect changed
                                                                       circumstances or unanticipated
                                                                       developments.

                  15.        No promises have been received by PSZ&J or by any partner, of

counsel or associate thereof as to compensation in connection with these cases other than in

accordance with the provisions of the Bankruptcy Code. PSZ&J has no agreement with any

other entity to share with such entity any compensation received by PSZ&J in connection with

this chapter 11 case, except among the partners, of counsel and associates of PSZ&J.




                                                    6
DOCS_SF:102743.1 23629/001
                Case 20-12602-BLS         Doc 64-3     Filed 10/26/20     Page 7 of 7




                  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Dated: October 26, 2020                                /s/ Richard M. Pachulski
                                                       Richard M. Pachulski




                                                   7
DOCS_SF:102743.1 23629/001
